DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the liquid is not supplied between the substrate and a surface of a holder. The Examiner respectfully disagrees, as shown in Fig. 2H of Singh, the periphery of the substrate is above the liquid supplied areas of 180 and 208, such that the liquid is supplied to a space between the substrate and a surface of a holder, as broadly recited, and as clarified in the rejection below.
Thus the rejection below is made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a projecting portion in claim 3, interpreted as a projection of the edge ring of 125.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 9-12 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2014/0335698 to Singh et al.
In regards to Claim 1, Singh teaches a plasma processing apparatus Fig. 1A, 1B 2H comprising: a chamber 10 configured to be depressurized (vacuum chamber, Fig. 1A, [0027-0029]); a holder 118, 123 having a surface (i.e., top surface of 123 and the top peripheral surface of 118 under and around 201) configured to hold a substrate in the chamber; an electrode, provided on the holder (in the substrate support assembly 100, bottom electrode, [0027]), that is configured to generate a plasma above the holder [0027-0028] and under the surface of the holder 123; and a liquid inflow channel 226, i.e., a pipe, configured to supply a non-volatile liquid (as it is plasma compatible, [0023]) to the surface of the holder (surface for inner step of 208 and 180), which is a portion of the surface facing the substrate through a space (as shown in how 208 and 180 are below 120), and the non-volatile liquid being supplied to the space between the surface and the substrate (as shown in Fig. 2H underneath the peripheral edge of the substrate, thus being in the space between the surface and the substrate, as broadly recited [0011-0049]).  
In regards to Claim 2, Singh teaches a chuck (ESC, electrostatic chuck in ceramic upper plate 123, [0040]), provided in the holder (as shown in Fig. 2E), that is configured to press on a peripheral portion of the substrate toward the surface of the holder (as it is an electrostatic chuck).
In regards to Claim 3, Singh teaches the holder further comprises a projecting portion (in the form of the porous portion 207 of the edge ring 200) provided along a circumference of the surface (as it is an edge ring), wherein the liquid pipe supplies the liquid to a first region 208, 180 of the surface of the holder that is surrounded by the projecting portion [0040].
In regards to Claim 5, Singh teaches an edge ring 200 having a surface (inner circumference) that faces a peripheral portion of the substrate.  
In regards to Claim 6, Singh teaches a projecting portion 207 on top surface of 200 provided on the holder and formed discontinuously along a circumference of the substrate (as 207 is porous structure for the liquid in Fig. 2H as there are holes that form a discontinuity).
In regards to Claim 7, Singh teaches the liquid includes an ionic liquid (Claim 13).  
In regards to Claim 9, Singh teaches the liquid has a melting point equal to or less than 20°C, as the liquid forms a solid at temperatures at about 80°C (Claim 13, 16).  
In regards to Claim 10, Singh teaches the liquid includes organonitrogen materials (Claim 13, 16).  
In regards to Claim 11, Singh teaches the electrode further comprises one or more openings (as shown in Fig. 2H, 225, 226).
In regards to Claim 12, Singh teaches each of the openings is configured to provide a coolant to control a temperature of the substrate via at least the liquid, as the liquid can be cooled by the heat exchanger to control the temperature of the edge ring and thus also, implicitly, the edge of the substrate [0043].
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0335698 to Singh et al.
The teachings of Singh as per the rejection of Claim 3 above.
In regards to Claim 4, Singh teaches that controlling a pressure differential between the liquid pipe and the vacuum chamber for a specific pressure differential for a desired protective liquid layer thickness ([0039], Claims 1-16). Specifically, controlling the pressure of the liquid is important for determining the thickness of the liquid.
Singh does not expressly teach a memory configured to store a volume of a space surrounded by the first region, the projecting234822-9507-8857.1Atty. Dkt. No. 114124-0415 portion and the substrate, wherein the liquid supply supplies the liquid in an amount approximately the same as the volume divided by an area of the first surface region.  
Breitschwerdt teaches a control unit/memory 36 configured to store a volume of a space surrounded by the first region, the projecting234822-9507-8857.1Atty. Dkt. No. 114124-0415 portion and the substrate, (which is equivalent to the volume of supplied liquid [0044]), wherein the liquid supply 30, 31 supplies the liquid in an amount approximately the same as the volume divided by an area of the first surface region (as it also supplies a flow for a desired hydrostatic pressure), as the flow changes due to desired pressure, the control unit detecting the flow sourced and the flow returned in order to determine if there was a leak, i.e., overflow [0018-0045].
	It would be obvious to one of ordinary skill in the art, to have applied the control system of Breitschwerdt to the liquid flow of Singh. One would be motivated to do so to have control the liquid to prevent leaks or overflow or to give a mechanism to control the pressure differential in order to control the thickness of the liquid through pressure control. See MPEP 2143, Motivation A.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 9449797 to Singh.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        /Jeffrie R Lund/Primary Examiner, Art Unit 1716